DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Maria Victoria Stout on 04 November 2021.
The application has been amended as follows: 
Claim 1 (Currently Amended). A hazardous contaminant test system comprising: 
a collection device comprising: 
an elongate body forming an enclosure, 
an assay test strip disposed within the enclosure, the assay test strip comprising a reaction zone configured to produce an optically-detectable change in appearance in the presence of a hazardous contaminant, 
an absorbent swab material coupled to the elongate body, wherein the swab material is moistened with a solution configured to lift the hazardous contaminant from a test surface, wherein the elongate body forms a handle having a first end coupled to the absorbent swab material, a second end spaced apart from the first end, and an elongate length extending therebetween, and 

	
Claim 6 (Currently Amended). The hazardous contaminant test system of claim 1, wherein the absorbent swab material and the assay test strip are formed from a unitary piece of material, and wherein the fluid pathway comprises a region of the unitary piece of material extending between the absorbent swab material and the reaction zone.

Claim 19 (Currently Amended). The hazardous contaminant collection device of claim 13, wherein the absorbent swab material and the assay test strip are formed from a unitary piece of material, and wherein the unitary piece of material extending between the absorbent swab material and the reaction zone.

Claim 20 (Currently Amended). The hazardous contaminant collection device of claim 13, wherein the 

Claim 23 (Currently Amended). The method of claim 22, wherein the cap includes a reservoir containing a second volume of a buffer solution, the method further comprising releasing the second volume of the buffer solution into the absorbent swab material.

REASONS FOR ALLOWANCE
Claims 1-25 are allowed. 
The closest prior art to the instant Application is United States Patent Application Publication US 2008/0118397 to Slowey et al. (herein Slowey) as cited on 15 May 2020 IDS.
Regarding independent claims 1 and 13, Slowey teaches a specimen collection device and test system (see [0031]) for the detection of environmental toxins (i.e. hazardous contaminants) (see [0096]) wherein said collection device “10” comprises an elongate body forming an enclosure formed by sealing two elongated pieces “14a/b” together (see Fig. 10; [0087]), one or more lateral test strips “16a/b” within the enclosure (see [Fig. 4 & 10; [0092]), the test strip comprising at least one reagent chemical that upon contact with the chemical for which it tests undergoes a chemical reaction which produces a visual indicator (see [0095]), an absorbent pad “15” coupled to the elongate body (see Figs. 1, 4, & 10; [0053]) wherein the elongate body forms a handle “14” having a first end coupled to the absorbent pad “15”, a second end spaced apart from the first end, and an elongate length extending therebetween (see Fig. 1; [0053-0054]), and membranes “17a/b” which form a fluid pathway between absorbent pad “15” and test strips “16a/b” (see Figs. 4 & 10; [0092]) which, as shown in Fig. 10, are within a fluid-tight enclosure with in the enclosure formed by the elongate body. Absorbent pad “15” is used as a swab (see [0055]). Slowey teaches customizing and optimizing the properties of pad materials with the use of various agents for a wide range of specific applications (see [0061]). 
However, Slowey fails to specifically teach nor fairly suggest “wherein the swab material is specifically moistened with a solution configured to lift the hazardous contaminant from a test surface” as recited in instant independent claims 1 and 13. 
Regarding independent claim 22, Slowey teaches devices and methods for the collection of fluids and testing samples (see [0002]) for the presence of hazardous contamination (see [0096]), the method comprising: removing a cap (“pad compression tube”) from an elongate body of collection device “10” to expose absorbent pad “15”coupled to an end of the elongate body (see Fig. 1; [0053-
However, Slowey fails to teach nor fairly suggest the specific method step of “the absorbent swab material pre-moistened with a first volume of a solution configured to lift the hazardous contaminant from the test surface” as recited in instant independent claim 22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                          

/JENNIFER WECKER/Primary Examiner, Art Unit 1797